Filed 02/18/21                                                                  Case 21-20485                                                         FDIS                        Doc 14


                                                                                                                                                 F I L E D____1 -'
                          Patrick                     Jay                        McCauley                                                       FEB 18 2021
        Debtor I
                           fkV Naing                  Middle ft ~ e

                                                       Lee                       McCauley                                         UNITED STATES BANKRUPTCY COURT
        Debtor 2            Patricia                                                                                               EASTERN DISTRICT 0
                                                                                 Last Nme
        (spwse. N fi") Fkv Nam                        Middle Ne—                                                                  -=-~~~~                FORNIA
        United States Bankruptcy Court for the: Eastern District of California

        Casenumber          21-20485-A-12                                                                               Check if this is;
         (it                                                                                                                An amended filing
                                                                                                                            A supplement showing postpetition chapter 13
                                                                                                                            Income as of the following date:
       official Form 1061                                                                                                   MM I DD / YYYY

                                                                                                                                                                         12/15
       Schedule h'Your Income
       as as complete and accurate as possible.    If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
       supplying correct Information. if you are married and not filing jointly, and your spouse Is living with you, Include Information about your spouse
       if you are separated and your spouse Is not filing with you, do not Include Information about your spouse. if more space Is needed, attach a
       separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                          Describe Employment

        1, Fill In your employment                                                                                                        6obtor 2 oinoiriAlin'o Si pciuse
               information.                                                           Debtor I                                                                   ~




               It you have more than one job,
               attach a separate page with          Employment status                     Employed                                              Employed
               information about additional
               employers.                                                                 Not employed                                          Not employed

               Include part-4ime, seasonal, or
               sell-employed work.     . I                                                                                            Farmer/Rancher
                                                    Occupation                    Farmer/Rancher
               Ocr-upation may include student
               or homemaker, if it applies.
                                                    Employer's name               Sal f-Employed                                      Self-Employed

                                                    Employer's address            25247 County Road 1                                 25247 County Road 1
                                                                                   Number Street                                      Nurritwer    Street




                                                                                  Cedarville                  CA        96104         Cedarville               CA       96104
                                                                                   City                  State ZIP Code               city                     State ZIP Code

                                                    How long employed there?


                          Give, Details About Monthly Income

               Estimate monthly Income as of the date you file this form. If you have -,,icjihir,g to report
                                                                                                      .      foi . ariy line. write $0 in the space. ln, dude your non-filin. o
               spouse uniess you are separated.
               If you or your non-filing spouse have, more than one PiAployer. combine the information for al! employerE lor that person .on (he lilies
               below. If you need more space, attach a separate sheet to this form,
                                                                                                                   For Debtor I       For Debtor 2 or
                                                                                                                                      non. I ng spouse
        2, List monthly gross wages, salary, and commissions (before all payroll
           deductions). If not paid monthly, calculate what the monthly wage would be.                   2.
                                                                                                               $        .
                                                                                                                             1
                                                                                                                                            $

                Estimate and list monthly overtime pay.                                                       +$                      +


                Calculate gross Income. Add line 2 + line 3.                                          4.                                    $
                                                                                                              [$



       Official Form 1061                                                    Schedlite 1: Your Income                                                                page I
Filed 02/18/21                                                                                             Case 21-20485                                                                                        Doc 14


                        Patrick                                  Jay                                     MrCauley                                   Case nuniber   yfknon)   21 -20485 A 1 2
       Debtor I
                         First Name             Middie Name                    Last Name


                                                                                                                                                For Debtor 1                 For Debtor 2 or
                                                                                                                                                                             non-filing spouse

           Copy line 4      here      ...............................................................................................   44.                                     $


        5. List all payroll deductions:

            5a. Tax, Medicare, and Social Security deductions                                                                            5a.    $                               $

            5b. Mandatory contributions for retirement plans                                                                                                                    $

                  Voluntary contributions for retirement plans                                                                           5c.    $                               $

            5d. Required repayments of retirement fund loans                                                                             5d.                                    $

            5e. Insurance                                                                                                                5e.    $                               $
            5f. Domestic support obligations                                                                                             5f.    $

            5g. Union dues                                                                                                               5g.
                                                                                                                                         5h. + $                               $
            5h. Other deductions. Specify:

         6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                                   6.    $                               $


         7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                                 $                               $


           List all other income regularly received:
            8a. Net income from rental property and from operating a business,
                profession, or form
                  Attach a statement for each property and business showing gross
                  receipts, ordinary and necessary business expenses, and the total
                                                                                                                                         8a.
                                                                                                                                                $       1, ~ 50.00              $    1,250.00
                  monthly net income.
            8b. Interest and dividends                                                                                                          $                               $
                  Family support payments that you, a non-filing spouse, or a dependent
                  regularly receive
                  Include alimony, spousal support, child support, thainteriance, divorce
                                                                                                                                         8c.
                                                                                                                                                $                               $
                  settlement, and property settlement.
            8d. Unemployment compensation                                                                                                8d.
             8e. Social Security                                                                                                         8e.    $

            8f. Other government assistance that you regularly receive
                  Include. cash assistance and the value (if known) of any non-cash assistance
                  that you receive, such as food stamps (beriefits under the Supplemental
                  Nutrition Assistance Program) or housing subsidies.
                  Specify:                                                                   8f.

                  Pension or retirement Income                                                                                           8 g.   $                               $

                  Other monthly income. Specify:                                                                                         8h. + $                              + $

            Add all othor,income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                         9.        ~
                                                                                                                                                    ,250.00                     s    1,250.00

           Calculate monthly income. Add line 7 + line 9.                                                                                                              +        $                  $      2,500.00
           Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                                     10.1 $
       111. State all other regular contributions to the expenses that you list In Schedule J.
           Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
           friends or relatives.
           Do not include any amounts already included in lines 2-1 0 or amounts that are not available to pay expenses listed in Schedule J.
           Specify:                                                                                                                       it.+ $

           Add the amount In the last column of line 10 to the amount in line 11. The result is tne combined monthly income.
           Write that amount on the Summary of Your Assets and Liabilitios and Certain Statistical Intbimation, if it appli:es                                                               12.
                                                                                                                                                                                                   Combined
                                                                                                                                                                                                   monthly income
            Do you expect an Increase or decrease within the year after you file this form?
                  No.
                  Yes. Explain:
                                           Growing crop's to be harvested.


       Official Form 1061                                                                               Scheduie 1: Your Income                                                                        page 2
Filed 02/18/21                                                                  Case 21-20485                                                                                           Doc 14




         Debtor I          Patrick                  Jay                           McCauley
                             Fimt Name              Middle Name                   Last Name                              Check if this is:
         Debtor 2           Patricia                 Lee                          McCauley                               EJ An amended filing
         (Spouse, if filing) First Name             Middte Name                   Last Name
                                                                                                                         0 A Supplement showing postpetition chapter 13
         United States Bankruptcy Court for the: Eastern District of California                       El                    expenses as of the following date:
         Case number        21-20485 - A - 12                                                                                MM / DD / YYYY
         (if known)


       Official Form 106J
       Schedule                           J: Your Expenses                                                                                                                     12115.
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       Information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
       (if known). Answer every question.
      11IM
         *1 11111 Describe Your Household
       1. Is this a joint case?
                No. Go to line 2.
                Yes. Does Debtor 2 live In a separate household?

                       id No
                       Ll Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
       2. Do you have dependents?                      No                                             Dependent's relationship to                 Dependent's       Does dependent li .ve
          Do not list Debtor 1 and                     Yes. Fill out this information for             Debtor 1 or Debtor 2                        age               with yoLl?
          Debtor 2.                                    each dependent    ..........................

                                                                                                                                                                i   Ll No
          Do not state the dependents'                                                                                                                                 Yes.
          names.
                                                                                                                                                                    L1 No
                                                                                                                                                                       Yes
                                                                                                                                                                    LJ No
                                                                                                                                                                       Yes
                                                                                                                                                                       No
                                                                                                                                                                    0 Yes
                                                                                                                                                                    EJ No
                                                                                                                                                                    FJ Yes
         Do your expenses Include        Id No
         expenses of people other than
        _y2ursi~ lf ~ n!ty     indents? 13 Yes

                        Estimate Your Ongoing Monthly Expenses
       Estimate your expenses as of your bankruptcy filing date unless you are usling this form as a supplement In a Chapter 13 case to report
       expenses as of a date after the bankruptcy is filed. If this is a supplomental Schedule J, check the box at the top of the form and fill in the
       applicable date.
       Include expenses paid for with non-cash government assistance If you know the value of
       such assistance and have Included It on Schedule I., Your Income (Official. Form 1061.)                             Yourexpenses

           The rental or home ownership expenses for your residence. Include first mortgage payments and
           any rent for the ground or lot.                                                                                               4.

            If not included In line 4:
                    Real estate taxes                                                                                                    4a.        $
                    Property, homeowner's, or renter's insurance                                                                         4b.        $                  210.00
                    Home maintenance, repair, and upkeep expenses                                                                        4c.        $                  100.00
                    Homeowner's association or condominium dues                                                                          4 d' .     $

      Official Form 106J                                               Schedule J: Your Expenses                                                                            page I
Filed 02/18/21                                                             Case 21-20485                                                                          Doc 14



                       Patrick                      Jay                     McCauley              Case number (ffknown)21-20485 -      A - 12
       Debtor 1
                       Fitst Name     Middle Name         Last Name




                                                                                                                                   Your expenses


       5. Additional mortgage payments for your residence, such as home equity loans                                 5.


       6. Utilities:
                  Electricity, heat, natural gas                                                                               $                       250.00
                  Water, sewer, garbage collection                                                                             $-

                  Telephone, cell phone, Internet, satellite, and cable services                                               $                       190.00
                  Other. Specify:                                                                                              $

       7. Food and housekeeping supplies                                                                                       $         ----- 400 . 00

       8. Childcare and children's education costs                                                                             $

       9. Clothing, laundry, and dry cleaning

      10.   Personal care products and services                                                                                $

      11.   Medical and dental expenses                                                                                        $

      12. Transportation. Include gas, maintenance, bus or train fare.                                                                                 300.00
                                                                                                                               $
            Do not include car payments.

      13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                   $

      14. Charitable contributions and religious donations                                                                     $

      15.   Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.

                  Life insurance

                  Health insurance

                  Vehicle insurance                                                                                  15C. $                        .   230.00
                  Other insurance. Specify:                                                                          15d.      $


      16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 2().
            Specify:                                                                                                 16. $--.--


      17.   Installment or lease payments:
                  Car, payments for Vehicle 1 .                                                                                $

                  Car payments for Vehicle 2

                  Other. Specify:

                  Other. Specify:__                                                                                  I

      18. Your payments of alimony, maintenance, and support that you did not report as deducted from
           your pay on line 5, Schedule /, Your Incomo (Official Form 1061).                                             18.
                                                                                                                               $

            Other payments you make to support others who do not live with You.
            Specify:                                                                                                     19.

            Other real property expenses not included in lines 4 or 5 of this form or on Schedule 1: Your Income.

                  Mortgages on other property                                                                       20a. $

                  Real estate taxes                                                                                 20b.       $-                            -

                  Property, horneowner's, or renter's insurance                                                     20c.       $

                  Maintenance, repair, and upkeep expenses                                                          20d.       $                       100.00
                  Homeowner's association or condominium dues                                                       20e.



      Official Form 106J                                              Schedule J: Your Expenses                                                          page 2
Filed 02/18/21                                                              Case 21-20485                                                                             Doc 14



                     Patrick                         Jay                    McCauley                  Case number   (Ifknon)21-20485     -   A - 12
       Debtor I
                       Fimt Name       Middle Name         Last Name




      21. Other. Specify:                                                                                                 21.   +$


      22. Calculate your monthly expenses.

                  Add lines 4 through 21.                                                                                        $                    1,780.00
                                                                                                                                                                  I
                  Copy line 22 (monthly expenses for Debtor 2), if any, from Official Fortin 106J-2                              $                        0.00

                  Add line 22a and 22b. The result is your monthly expenses.                                                     $                    1,780.00



      23. Calculate your monthly net income.
                                                                                                                                     $                2,500.00
                  Copy line 12 (your combined monthly income) from Schedule /.

                  Copy your rinonthly expenses from line 22c above.                                                              $                    1,780.00

                  Subtract your monthly expenses from your monthly income.
                  The result is your monthly net.income.                                                                             $-- ---T2-0 .—0 0—



      24. Do you expect an increase or decrease in your expenses within the year after you file this form?

          For example, do you expect to finish paying for your car loan within the year or do you expect your
          mortgage payment to increase or decrease because of a modification to the terms of your mortgage?,

              No.
                       I

              Yes.     1   Explain here:
                                           Our expenses will increase with farming and harvesting, but will generate more income.




      Official Form 106J                                               Schedule J: Your Expenses                                                         page 3
